
	

113 HRES 580 IH: Recognizing the need for Compton Community College to receive an expedited accreditation process.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 580
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Ms. Hahn submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the need for Compton Community College to receive an expedited accreditation process.
	
	
		Whereas Compton Community College lost its accreditation on August 22, 2006;
		Whereas Compton Community College has since partnered with El Camino College, an accredited school
			 of good standing, to offer accredited courses to 6,780 students;
		Whereas Compton Community College and the Compton Community College District Board of Trustees, in
			 partnership with the board, faculty, and staff at El Camino College, are
			 dedicated to providing quality educational programs and services to the 5
			 Compton Community College District Trustee Area communities of Compton,
			 Carson, Lynwood, Paramount, Watts/Willowbrook, and neighboring cities;
		Whereas Compton Community College is a source of community pride, a positive stimulus for students
			 and families, and supports the continued development of the surrounding
			 communities;
		Whereas Compton Community College has a proud history, having functioned as one of the primary
			 providers of high quality post-secondary education for persons of color in
			 the greater Los Angeles County region for over three-quarters of a
			 century, from 1927 until 2006;
		Whereas the Compton Community College District Board of Trustees, looking toward the
			 re-establishment of Compton Community College’s proud history, has hired
			 Dr. Keith Curry, a highly regarded member of the academic community, to
			 lead in their pursuit of accreditation as Chief Executive Officer of the
			 Compton Community College District;
		Whereas Compton Community College is under review for accredited status and has worked with schools
			 of good standing and the Accrediting Commission for Community and Junior
			 Colleges; and
		Whereas Compton Community College has endeavored in earnest to make necessary reforms to prove
			 itself qualified for accreditation, and has earned consideration to once
			 again be an accredited, self-determining and excellent academic program:
			 Now, therefore, be it
	
		That—
			(1)the House of Representatives—
				(A)recognizes the excellence of Compton Community College; and
				(B)strongly supports its faculty and students through continued higher education, life-long
			 excellence, and self-determination; and
				(2)it is the sense of the House of Representatives that Compton Community College should receive an
			 expedited accreditation process.
			
